DETAILED ACTION
This action is in response to the amendment filed on 2/14/2022 which was filed in response to the Non-Final Rejection dated 10/13/2021.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 7, 10, 12-14, and 18 are objected to because of the following:  these claims have an improper claim status (Original) since they have been amended from the prior claims set dated 7/20/2020. The claims status for each claim should be “Currently Amended”, not “Original”. Claims 3, 7, 10, 12-14, 16, and 18 have amendments that are not properly marked according to MPEP Appendix R, 1.121. See below for how these claims should have been marked:
Claim 3 (Currently Amended) The method of claim 1, further comprising manufacturing the first uncured rubber component and the second uncured rubber component 
Claim 7 (Currently Amended) The method of claim 1, wherein the refresh agent has a viscosity at 250 C. of about 0.0001 to about 100 cP 
Claim 10 (Currently Amended) A method for building a tire comprising the steps of: applying a refresh agent to a surface of a first uncured rubber tire component, the refresh agent being selected from the group consisting of: one or more liquid terpenes, limonene, carvone, pinene, pine needle oil, citral, orange oil, dodecane, decane, undecane, dipentene, 1,8- cineole, eucalyptol, citronellol, geraniol, citronellene, terpinen-4-ol, and combinations thereof, thereby forming a first coated surface; and joining a second uncured rubber tire component to the first coated surface of the first uncured rubber tire component at an interface; wherein the refresh agent has a flash point of about 300 C. to about 1000 C 
Claim 12 (Currently Amended) The method of claim 11, wherein the first uncured rubber tire component comprises an elastomer selected from the group consisting of: polychloroprene, butyl rubber, hevea and non-hevea natural rubber, polyisoprene, polybutadiene, nitrile rubber, poly(isoprene-styrene), poly(isoprene-butadiene), poly(styrene-butadiene), terpolymers of isoprene, styrene, and butadiene, and combinations thereof; and a reinforcing filler 
Claim 13 (Currently Amended) The method of claim 12, wherein the second uncured rubber tire component comprises an elastomer selected from the group consisting of: polychloroprene, butyl rubber, hevea and non-hevea natural rubber, polyisoprene, polybutadiene, nitrile rubber, poly(isoprene-styrene), poly(isoprene-butadiene), poly(styrene-butadiene), terpolymers of isoprene, styrene, and butadiene, and combinations thereof; and a reinforcing filler 
Claim 14 (Currently Amended) The method of claim 12, wherein the reinforcing filler is present in an amount of about 50 to about 100 phr.
Claim 16 (Currently Amended) A method for building a tire comprising the steps of: applying a refresh agent to a surface of a first uncured rubber tire component, the refresh agent including a liquid selected from the group consisting of. one or more liquid terpenes, limonene, carvone, pinene, pine needle oil, citral, orange oil, dipentene, 1,8-cineole, eucalyptol, citronellol, geraniol, citronellene, terpinen-4-ol, C9-Ci5 aliphatics, C9-Ci5 cycloaliphatics, ethyl lactate, and combinations thereof, thereby forming a first coated surface; and joining a second uncured rubber tire component to the first coated surface of the first uncured rubber tire component at an interface or joining the first coated surface to an overlapping or butt-end portion of the first uncured rubber tire component; wherein the refresh agent has an evaporation rate of about 0.1 mg/min to about 8 mg/min at 250C and 1 atm pressure 
Claim 18 (Currently Amended) The method of claim 16, wherein the refresh agent is selected from the group consisting of: orange oil, pinene, dodecane, limonene, and pine needle oil 
Examiner’s note: incomplete or incorrect amendments to the claims will be treated as a non-responsive amendment in any future amendment. See MPEP 704.12(c).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites the method of claim 1, further comprising manufacturing the first uncured rubber component and the second uncured rubber component. However, there is no discussion or mention of manufacturing the first or second uncured rubber component in the present disclosure. Paragraph [0060] discusses a tire manufacturing method, but this appears to be only in reference to forming a green tire from uncured components and then curing the whole tire. There is no discussion of manufacturing the individual components of the tire.
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 recites a second uncured rubber tire component comprising an elastomer selected from the group consisting of: polychloroprene, butyl rubber, hevea and non-hevea natural rubber, polyisoprene, polybutadiene, nitrile rubber, poly(isoprene-styrene), poly(isoprene-butadiene), poly(styrene-butadiene), terpolymers of isoprene, styrene, and butadiene, and combinations thereof; and a reinforcing filler. However, the specification of the present invention only discusses such material for the first uncured rubber tire component, not the second uncured rubber tire component, e.g. in paragraph [0009].
Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 20 is dependent on claim 16. Claim 16 recites the same claimed evaporation rate of the refresh agent as in claim 20 and therefore claim 20 does not further limit claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 8-11, 16-18, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Matsuzawa (JP 2000-191840A) as evidenced by Randall et al (USPGPUB 2015/0368419).
Regarding claims 1 and 8-9, Matsuzawa discloses a solventless cement capable of forming an adhesive layer with rubber [0001]. The solventless cement comprises a liquid elastomer or a tackifier as a main component [0007]. The tackifier is appropriately selected from those conventionally known for rubber including terpene-based tackifiers such as β-pinene, α-pinene resin or terpene-phenol resin [0008]. These tackifiers can be used alone or in combination of two or more [0008]. The cement can be used in bonding vulcanized rubber materials to each other [0010]. According to one method, one surface of one unvulcanized rubber material is coated with solventless cement forming a solventless cement layer [0010]. Afterwards, the other unvulcanized rubber material can be adhered thereon (A method comprising the steps of: applying a refresh agent to a surface of a first uncured rubber component, the refresh agent including a liquid selected from the group consisting of: one or more liquid terpenes, limonene, carvone, pinene, pine needle oil, citral, orange oil, dodecane, decane, undecane, dipentene, 1,8-cineole, eucalyptol, citronellol, geraniol, citronellene, terpinen-4-ol, and combinations thereof, thereby forming a first coated surface; and joining a second uncured rubber component to the first coated surface of the first uncured rubber component at an interface) (wherein the refresh agent is selected from the group consisting of: orange oil, pinene, dodecane, limonene, and pine needle oil – claim 8) (wherein the refresh agent consists essentially of a liquid selected from the group consisting of: one or more terpenes, limonene, carvone, pinene, pine needle oil, citral, orange oil, dodecane, decane, undecane, dipentene, 1,8-cineole, eucalyptol, citronellol, geraniol, citronellene, terpinen-4-ol, and combinations thereof – claim 9) [0010]. Examiner’s note: Matsuzawa’s tackifier corresponds to the claimed “refresh agent”.
Regarding the limitation “wherein the refresh agent has an evaporation rate of about 0.1 mg/min to about 8 mg/min at 25°C and 1 atm pressure”, Randall discloses that pinene has an evaporation rate of 0.394 mg/min at these conditions (Example 3) [0062] [Table 1].
Regarding claim 2, Randall discloses that pinene has a flash point of 33 degrees C (Example 3) (The method of claim 1, wherein the refresh agent has a flash point of about 300 C. to about 1000 C) [0062] [Table 1].
Regarding claim 3, Matsuzawa discloses that the solventless cement can be applied to the surface of unvulcanized belt-shaped rubber members for tires such as stiffeners, rubber chafers, and cushion sides [0011]. Such rubber members are manufactured via a molding machine [0002] and the pneumatic tire is made by laminating various sheet-shaped rubber members (The method of claim 1, further comprising manufacturing the first uncured rubber component and the second uncured rubber component) [0003]. 
Regarding claim 4, Matsuzawa further discloses that the unvulcanized rubber material and the cement layer are co-vulcanized and the two vulcanized rubber materials are firmly bonded via the vulcanized cement layer (The method of claim 1, further comprising curing the joined rubber components to form a vulcanized rubber article) [0011].
Regarding claim 10, Matsuzawa discloses a solventless cement capable of forming an adhesive layer with rubber [0001]. The solventless cement comprises a liquid elastomer or a tackifier as a main component [0007]. The tackifier is appropriately selected from those conventionally known for rubber including terpene-based tackifiers such as β-pinene, α-pinene resin or terpene-phenol resin [0008]. These tackifiers can be used alone or in combination of two or more [0008]. The cement can be used in bonding vulcanized rubber materials to each other [0010]. According to one method, one surface of one unvulcanized rubber material is coated with solventless cement forming a solventless cement layer [0010]. Afterwards, the other unvulcanized rubber material can be adhered thereon [0010]. Examiner’s note: Matsuzawa’s tackifier corresponds to the claimed “refresh agent”. Matsuzawa further discloses that the unvulcanized rubber material can be belt-shaped rubber members for tires such as stiffeners, rubber chafers, and cushion sides [0011]. A pneumatic tire is made by laminating various sheet-shaped rubber members using liquid cement [0003]. As a method for joining the tread rubber, splice cement can be applied to the joining surface of the tread rubber composition and then dried to join (A method for building a tire comprising the steps of: applying a refresh agent to a surface of a first uncured rubber tire component, the refresh agent being selected from the group consisting of: one or more liquid terpenes, limonene, carvone, pinene, pine needle oil, citral, orange oil, dodecane, decane, undecane, dipentene, 1,8- cineole, eucalyptol, citronellol, geraniol, citronellene, terpinen-4-ol, and combinations thereof, thereby forming a first coated surface; and joining a second uncured rubber tire component to the first coated surface of the first uncured rubber tire component at an interface) [0003]. 
Regarding the limitation “wherein the refresh agent has a flash point of about 300 C. to about 1000 C”, Randall discloses that pinene has a flash point of 33 degrees C (Example 3) [0062] [Table 1].
Regarding claim 11, Randall discloses that pinene has an evaporation rate of 0.394 mg/min at these conditions (Example 3) (wherein the refresh agent has an evaporation rate of about 0.1 mg/min to about 8 mg/min at 25°C and 1 atm pressure) [0062] [Table 1].
Regarding claims 16-18 and 20, Matsuzawa discloses a solventless cement capable of forming an adhesive layer with rubber [0001]. The solventless cement comprises a liquid elastomer or a tackifier as a main component [0007]. The tackifier is appropriately selected from those conventionally known for rubber including terpene-based tackifiers such as β-pinene, α-pinene resin or terpene-phenol resin [0008]. These tackifiers can be used alone or in combination of two or more [0008]. The cement can be used in bonding vulcanized rubber materials to each other [0010]. According to one method, one surface of one unvulcanized rubber material is coated with solventless cement forming a solventless cement layer [0010]. Afterwards, the other unvulcanized rubber material can be adhered thereon [0010]. Examiner’s note: Matsuzawa’s tackifier corresponds to the claimed “refresh agent”. Matsuzawa further discloses that the unvulcanized rubber material can be belt-shaped rubber members for tires such as stiffeners, rubber chafers, and cushion sides [0011]. A pneumatic tire is made by laminating various sheet-shaped rubber members using liquid cement (A method for building a tire comprising the steps of: applying a refresh agent to a surface of a first uncured rubber tire component, the refresh agent including a liquid selected from the group consisting of. one or more liquid terpenes, limonene, carvone, pinene, pine needle oil, citral, orange oil, dipentene, 1,8-cineole, eucalyptol, citronellol, geraniol, citronellene, terpinen-4-ol, C9-C15 aliphatics, C9-C15 cycloaliphatics, ethyl lactate, and combinations thereof, thereby forming a first coated surface; and joining a second uncured rubber tire component to the first coated surface of the first uncured rubber tire component at an interface) [0003]. The tread of a pneumatic tire is formed by vulcanizing after applying an unvulcanized tread rubber composition on the outer periphery of a tire body and joining both ends thereof to each other [0003]. As a method for joining the tread rubber, splice cement can be applied to the joining surface of the tread rubber composition and then dried to join (or joining the first coated surface to an overlapping or butt-end portion of the first uncured rubber tire component) (The method of claim 16, comprising joining the first coated surface to the overlapping or butt-end portion of the first uncured rubber tire component at the interface – claim 17) (The method of claim 16, wherein the refresh agent is selected from the group consisting of: orange oil, pinene, dodecane, limonene, and pine needle oil – claim 18) [0003].
Regarding the limitation “wherein the refresh agent has an evaporation rate of about 0.1 mg/min to about 8 mg/min at 25°C and 1 atm pressure” in claims 16 and 20, Randall discloses that pinene has an evaporation rate of 0.394 mg/min at these conditions (Example 3) [0062] [Table 1].

Claim 7 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Matsuzawa as applied to claim 1 above, and further as evidenced by Tanzi et al (“Terpenes as Green Solvents for Extraction of Oil from Microalgae”’).
Regarding claim 7, the limitations of claim 1 have been set forth above. Tanzi discloses that the viscosity of pinene is 1.32 Cp at 25 degrees C (The method of claim 1, wherein the refresh agent has a viscosity at 25° C. of about 0.0001 to about 100 cP) [pg 8198, Table 1].

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Matsuzawa (JP 2000-191840A) as evidenced by Randall et al (USPGPUB 2015/0368419).
Regarding claims 5-6, the limitations of claim 4 have been set forth above. 
Matsuzawa is silent with regard to the vulcanized rubber article being free of or essentially free of the tackifier (i.e., the refresh agent) (claim 5). Matsuzawa is silent with regard to the tackifier evaporating or eluting from the joined rubber components prior to or during curing (claim 6).
As to the limitations “wherein the vulcanized rubber article is free of or essentially free of the refresh agent” (claim 5) and “further comprising, prior to or during curing, the refresh agent evaporating or eluting from the joined rubber components” (claim 6), the examiner notes that the prior art generally teaches the claimed invention (the refresh agent of claim 1 cured with a first and second rubber component to form a vulcanized rubber article) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that the claimed refresh agent and Matsuzawa’s tackifier can be the same compound (e.g. pinene). The published disclosure of the present invention discloses that the refresh agent evaporates or elutes from the rubber components prior to or during curing and that, after curing, it is believed no residual or the refresh agent remains in the cured rubber article [0055]. Since the prior art discloses using the same refresh agent (i.e., pinene) that is subjected to vulcanization/curing, the examiner believes the claimed properties are either anticipated or highly obvious.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuzawa as applied to claim 11 above, and further in view of Hergenrother et al (US Patent 6,590,017).
Regarding claims 12-13, the limitations of claim 11 have been set forth above. 
Matsuzawa is silent with regard to the specific composition of the rubber materials.
Hergenrother discloses the use of processing aids to improve the dispersion of silica reinforcing filler in rubber compounds [Col 1, lines 7-9].  More particularly, the invention provides a vulcanizable elastomeric composition containing a filler-dispersing aid, and a pneumatic tire having improved snow and ice traction, wet traction, rolling resistance and hysteresis [Col 1, lines 9-14]. The use of an amide compound as a processing aid results in improved properties in vulcanized articles using such processing aids and leads to improved hysteresis which, in turn, results in equivalent or better rolling resistance, wet, ice and snow traction, and improved fuel economy for vehicles equipped with such tires [Col 3, lines 26-40]. Preferred polymers for use in a vulcanizable elastomeric composition of the invention include polyisoprene, polybutadiene, butadiene-isoprene copolymer, and butadiene-isoprene-styrene terpolymer [Col 7, lines 59-62]. Silica can be added at about one to about 100 phr of the elastomer [Col 11, lines 32-33]. Carbon black can also be compounded at about one to about 50 phr [Col 11, lines 45-48].
Matsuzawa is analogous because it discloses solventless cement for uncured rubber materials such as those used in tire components.
Hergenrother is analogous because it discloses rubber tires.
It would have been obvious to one of ordinary skill in the art to use Hergenrother’s rubber composition to form Matsuzawa’s sheet-shaped rubber members and/or for the tread rubber material (The method of claim 11, wherein the first uncured rubber component comprises an elastomer selected from the group consisting of: polychloroprene, butyl rubber, hevea and non-hevea natural rubber, polyisoprene, polybutadiene, nitrile rubber, poly(isoprene-styrene), poly(isoprene-butadiene), poly(styrene-butadiene), terpolymers of isoprene, styrene, and butadiene, and combinations thereof, and a reinforcing filler – claim 12) (The method of claim 12, wherein the second uncured rubber tire component comprises an elastomer selected from the group consisting of: polychloroprene, butyl rubber, hevea and non-hevea natural rubber, polyisoprene, polybutadiene, nitrile rubber, poly(isoprene-styrene), poly(isoprene-butadiene), poly(styrene-butadiene), terpolymers of isoprene, styrene, and butadiene, and combinations thereof; and a reinforcing filler – claim 13).  One of ordinary skill in the art would have been motivated to use Hergenrother’s rubber composition to form tire components because of the benefits as disclosed above by Hergenrother. 
Regarding claim 14, Hergenrother discloses that silica can be added at about one to about 100 phr of the elastomer [Col 11, lines 32-33]. Carbon black can also be compounded at about one to about 50 phr [Col 11, lines 45-48]. Examiner’s note: Hergenrother’s silica can correspond to the claimed reinforcing filler. According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of about 50 to about 100 phr overlaps the prior art range of about 1 to about 100 phr (The method of claim 12, wherein the reinforcing filler is present in an amount of about 50 to about 100 phr).
Regarding claim 15, Hergenrother further discloses that the rubber composition can include wax (The method of claim 12, wherein the first uncured rubber tire component comprises a wax) [Col 12, lines 7-15].

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuzawa as applied to claim 16 above, and further in view of Kaido et al (US Patent 6,402,867).
Regarding claim 19, the limitations of claim 16 have been set forth above. 
Matsuzawa is silent with regard to using limonene as a tackifier.
Kaido discloses a process for producing a pneumatic tire using a thermoplastic film for an inner liner of the tire which lightens the weight of the tire, without detracting from the retention of air in the tire and reduces a defect rate of the tire and improves the working efficiency during the production of tire [Col 1, lines 9-15]. A tackifier-adhesive is coated at the splice portion of the film and/or the joining surfaces of the film and carcass to eliminate the problem of splice opening at the time of tire production, whereby the working efficiency is improved [Col 2, lines 18-21]. The tackifier-adhesive comprises a tackifier such as terpene resins including β-pinene, α-pinene, dipentene-based (limonene) or terpene-phenol resins [Col 6, lines 7-11].
Kaido is analogous because it discloses a tackifier-adhesive coating for pneumatic tire components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use limonene as Matsuzawa’s tackifier (The method of claim 16, wherein the refresh agent is limonene).  One of ordinary skill in the art would have been motivated to use limonene as Matsuzawa’s tackifier because Matsuzawa discloses that the tackifier is appropriately selected from those conventionally known for rubber including terpene-based tackifiers and Kaido discloses limonene as such a terpene-based tackifier used in a similar application.

Response to Arguments
Applicant's arguments on pages 6-7, with regard to claims 1-4 and 8-9 rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Matsuzawa (JP 2000-191840A) as evidenced by Randall et al (USPGPUB 2015/0368419) have been fully considered but they are not persuasive. Applicant argues that Matsuzawa’s cement contains more than just a tackifier since it discloses the presence of additives [0009], the cement is subjected to co-vulcanizing when used with uncured rubber, and usually has high viscosity at room temperature [0010]. Applicant concludes: “Given these statements, it can be concluded or surmised that (1) the cement includes numerous additives (this is especially clear in paragraph [0009] when applied to uncured rubber); and the tackifier is not alone in the cement; (2) the cement does not evaporate prior to joining the rubbers (due to statement about co-vulcanization, and the given range of coverage required in order to insure good adhesiveness); and (3) the cement must not have a high evaporation rate, since the cement usually has a high viscosity and requires heating for application. Based on this, with respect to claim 1, it should be evident that the cement of Matsuzawa is not just the tackifier, but numerous other components, and thus it is improper to import the evaporation rate of the single component, pinene, from Randall as being the evaporation rate of the cement of Matsuzawa. Furthermore, there is no reason to modify Matsuzawa to only use the tackifier instead of the cement. In addition, Matsuzawa's teachings do not appear to be compatible with claims 4 and 5, in that the cement appears to stay on the rubber and get co-vulcanized with it.”
Examiner’s response: Regarding point (1) above, i.e. that the tackifier is not alone in the cement, Matsuzawa discloses that  the solventless cement comprises a liquid elastomer or a tackifier as a main component [0007]. The tackifier can be used alone or in combination of two or more [0008] and the liquid elastomer and the tackifier can be used in combination [0008]. The solvent-free cement contains various additives “if desired” [0009]. The term “if desired” implies that the additives are optional in the cement. The examples of Matsuzawa provide more clarity. In Example 1, liquid polyisoprene rubber was used as solventless cement and in Example 2 p-t-butylphenol acetylene resin was used as solventless cement [0012]. Only Example 3 uses additives (i.e., the example with 1000 pbw of rubber volatile oil, 100 pbw natural rubber, and 50 pbw of carbon black) [0012]. Example 3 is a comparative example since it uses an organic solvent-based cement [0012]. Example 2 is an example wherein only a tackifier is present in the cement (this resin is a tackifier based on [0008]). Therefore, it is clear that the inventive cement does not require the use of additives and either the liquid elastomer or the tackifier can be used alone in the cement. Notwithstanding the above, the present claims are directed to the application of “a refresh agent to a surface of a first uncured rubber component”. Assuming, arguendo, that Matsuzawa’s cement contains more than just a tackifier, then Matsuzawa’s tackifier, not the cement layer, can correspond to the claimed “refresh agent”.
Regarding point (2) above, i.e. that the cement does not evaporate prior to joining the rubbers based on the statement regarding co-vulcanization and the given range of coverage of the cement, it appears Applicant is making this argument with regard to dependent claim 6 which states “further comprising, prior to or during curing, the refresh agent evaporating or eluting from the joined rubber components”. The Examiner notes that Matsuzawa states in paragraph [0011]: “Furthermore, from the unvulcanized rubber material side, a vulcanizing agent such as sulfur and a vulcanization accelerator are diffused and migrate into the solventless cement layer, so by heat-treating them under pressure, The unvulcanized rubber material and the cement layer are co-vulcanized, and the two vulcanized rubber materials are firmly bonded via the vulcanized cement layer. The solventless cement may be pre-blended with a vulcanizing agent and a vulcanization accelerator and co-vulcanized.” In this case, it appears evident that the cement layer is present after vulcanization and therefore the cement layer does not evaporate or elute from the joined rubber components prior to or during curing. However, the “cement layer” in this case can be either the aforementioned tackifier alone with the diffused and migrated vulcanizing agent and accelerator from the unvulcanized rubber material side or the tackifier pre-blended with a vulcanizing agent and accelerator. In the former case, the applied solventless cement consists of the tackifier alone. Since the claimed refresh agent and Matsuzawa’s tackifier can be the same compound (e.g. pinene) and the published disclosure of the present invention discloses that the refresh agent evaporates or elutes from the rubber components prior to or during curing and that, after curing, it is believed no residual or the refresh agent remains in the cured rubber article [0055], it is evident that Matsuzawa’s applied cement (i.e., the tackifier alone) evaporates or elutes from the rubber components prior to or during curing. Notwithstanding the above, the present claims are directed to the application of “a refresh agent to a surface of a first uncured rubber component”. Assuming, arguendo, that Matsuzawa’s cement contains more than just a tackifier, then Matsuzawa’s tackifier, not the cement layer, can correspond to the claimed “refresh agent” and since the claimed refresh agent and Matsuzawa’s tackifier can be the same compound (e.g. pinene) and the published disclosure of the present invention discloses that the refresh agent evaporates or elutes from the rubber components prior to or during curing and that, after curing, it is believed no residual or the refresh agent remains in the cured rubber article [0055], Matsuzawa’s tackifier (i.e. refresh agent) evaporates or elutes from the joined rubber components prior to or during curing. See paragraph 16 in the OA dated 10/13/2021.
Regarding point (3) above, i.e. that the cement must not have a high evaporation rate, since the cement usually has a high viscosity and requires heating for application, the Examiner agrees that the higher the viscosity of a composition, the lower its overall evaporation rate. However, the Examiner first notes the use of the term “usually” in paragraph [0010] of Matsuzawa when referring to the high viscosity of the cement. Therefore, the viscosity is not necessarily high and therefore the evaporation rate of the cement is not necessarily low. Second, as discussed above, the claimed “refresh agent” can correspond to Matsuzawa’s tackifier alone, not the cement composition as a whole. Since Matsuzawa discloses pinene as a tackifier [0008] and Randall discloses that pinene has an evaporation rate of 0.394 mg/min at these conditions (Example 3) [0062] [Table 1], the claimed evaporation rate is met by Matsuzawa’s tackifier (i.e., pinene).
Regarding Applicant’s argument that “Matsuzawa's teachings do not appear to be compatible with claims 4 and 5, in that the cement appears to stay on the rubber and get co-vulcanized with it”, claim 4 does not require that the refresh agent is present after curing as in appears Applicant contends. Claim 4 recites: “further comprising curing the joined rubber components to form a vulcanized rubber article”. With regard to claim 5, see the response to point (2) above.
Applicant’s arguments with respect to claim 10 on page 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues there appears to be no prima facie case of obviousness for claim 10 since the flash point property of the refresh agent was not addressed.
Examiner’s response: The claimed flash point is a new limitation in claim 10. Therefore, it was not addressed in the prior OA with regard to claim 10. See the objections to the claims above.
Applicant argues that “Furthermore, for the same reasons stated above, it would be improper to import the flash point of just Matsuzawa's tackifier component to apply to its entire cement.” 
Examiner’s response: As discussed above, Matsuzawa’s tackifier component can be the sole component of Matsuzawa’s cement. Also, as discussed above Matsuzawa’s tackifier component can correspond to the claimed “refresh agent”.
Applicant's arguments on pages 9-10, with regard to claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuzawa and Hergenrother et al as applied to claim 16 above, and further in view of Kaido et al (US Patent 6,402,867) have been fully considered but they are not persuasive. Applicant argues that Kaido discloses limonene as one among many in a laundry list of chemical species. Applicant argues that Kaido discloses the presence of solvent with the tackifier as well as other additives. Applicant argues that Kaido discloses other required components with the tackifier and that the genus of terpene resins is among a list of several tackifiers and would not lead a PHOSITA to use limonene in particular.
Examiner’s response: The new rejection is based on a combination of Matsuzawa and Kaido (see above). Applicant is presenting arguments that focus solely on Kaido without reference to Matsuzawa. However, the teachings of Kaido must be viewed in light of a PHOSITA examining the teachings of Matsuzawa. According to MPEP 2144.08, II, 4(b), “If the prior art reference expressly teaches a particular reason to select the claimed species or subgenus, Office personnel should point out the express disclosure and explain why it would have been obvious to one of ordinary skill in the art to select the claimed invention. An express teaching may be based on a statement in the prior art reference such as an art recognized equivalence. For example, see Merck & Co. v. Biocraft Labs., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989)”. In the present case, Matsuzawa discloses that the tackifier is appropriately selected from those conventionally known for rubber including terpene-based tackifiers [0008] and Kaido discloses limonene as such a terpene-based tackifier used in a similar application [Col 6, lines 7-11]. In other words, Matsuzawa discloses terpene-based tackifiers specifically. This would direct a PHOSITA to look for a terpene-based tackifier in the prior art. Kaido discloses limonene as one among three types of terpene-based tackifiers with the other two types (alpha and beta pinene) already listed by Matsuzawa [0008]. Therefore, selecting limonene as a terpene-based tackifier would be straightforward for a PHOSITA in light of the disclosures of Matsuzawa and Kaido.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781